             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




KHAMANI LODGE,

      Plaintiff,

             V.                            *            CV 118-182
                                           *



APRIA M. BROWN, TOYA
STEVENSON, KATRANA LUELLEN,
SANDRA ALLEN, SANDRA
DESHAIZER, and
STERLING WIMBERLY,

      Defendants.




                                     ORDER




     Before the Court is Khamani Lodge's {'"Plaintiff") motion for

a temporary restraining order.             (Doc. 2.)       Because Plaintiff has

failed to show that he is entitled to such relief, his motion is

DENIED.


      From   Plaintiff's     motion      and    attached     exhibits,   the   Court

understands       that   Plaintiff      seeks   a   restraining     order   against

Sterling Wimberly, Chief Magistrate, Burke County, Georgia, to

prevent what Plaintiff claims is a "virtual [s]tate of [f]alse

imprisonment." (Pl.'s Mot. for TRO, at 1.)                   Plaintiff also claims

he   is   not     subject   to    the    Burke      County    Magistrate    Court's

jurisdiction and that venue there is improper.                  The origination of

the present action appears to be a landlord-tenant dispute between

Plaintiff and a co-defendant of Chief Magistrate Wimberly, Sandra
Allen.     (Id. at 2.)      On or about September 14, 2018, Ms. Allen

filed an Application for Criminal Warrant in the Magistrate Court

of Burke County.         {Exs. to PI.'s Mot. for TRO, Doc. 2-1, Ex. A.)

According    to    Ms.   Allen,   Plaintiff   allegedly    made      threatening

telephone calls to her and has otherwise engaged in harassing

conduct.    (Id.; Exs. to PI.'s Mot. for TRO, Ex. C, at 1-2.)               Since

that time, the       Burke County Magistrate Court seemingly served

Plaintiff with at least two subpoenas requiring him to appear as

a defendant before it.^       (Exs. to Pl.'s Mot. for TRO, Ex. C, at 4-

5.)      Plaintiff has not provided       a copy of an executed arrest

warrant or alleged specific facts showing he is currently detained.

      Pursuant to Federal Rule of Civil Procedure 65, a court may

enter a temporary restraining order without notice to the adverse

party only if ''specific facts in an affidavit or a                     verified

complaint clearly show         that immediate       and irreparable injury,

loss, or damage will result to the movant before the adverse party

can   be   heard   in    opposition";   and   the    attorney   of    the   party

requesting the order "certifies in writing any efforts made to

give notice and the reasons why it should not be required."                  Fed.

R. Civ. P. 65(b).        To receive a temporary restraining order, the

movant must show: "(1) a substantial likelihood of success on the




       ^ The documents provided do not clearly demonstrate the nature of
the   proceeding in the Burke County Magistrate Court.      Although the
subpoenas list Ms. Allen as the plaintiff, the Court cannot determine
if the subpoenas are connected to Ms. Allen's Application for Criminal
Warrant.
merits; (2) that irreparable injury will be suffered if the relief

is not granted; (3) that the threatened injury outweighs the harm

the relief would inflict on the non-movant; and (4) that entry of

the   relief would serve the public interest."                  Schiavo ex rel.

Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005).

      First, Plaintiff has not certified in writing either that he

has attempted to notify Chief Magistrate Wimberly or the reasons

why such     notice is unnecessary.            In fact, the docket reveals

Plaintiff    has   not    served      Chief   Magistrate    Wimberly      with    the

complaint and summons in this case.

      Second, Plaintiff has not shown there exists a substantial

likelihood he will prevail on the merits or that he will suffer

irreparable injury absent a restraining order.                  See id. at 1226

(''Controlling precedent is clear that injunctive relief may not be

granted     unless   the     plaintiff        establishes       the     substantial

likelihood    of   success   criterion.").        Plaintiff      has    offered    no

evidence he is falsely imprisoned or imprisoned at all.                   Plaintiff

directs the Court to subpoenas requiring him to attend a hearing

in the Magistrate Court of Burke County but offers no factual basis

to conclude the subpoenas equate to detention.                  Moreover, to the

extent Plaintiff argues a restraining order is necessary because

the Burke County Magistrate Court lacks jurisdiction or venue is

improper in that court, Georgia law permits Plaintiff to raise

those   arguments    in    his   defense.       See   O.C.G.A.        § 9-11-12(b).

Therefore,    he   will   not    be   irreparably     injured    by    the   Court's
failure to grant his request for a restraining order on grounds

that the Burke County Magistrate Court lacks jurisdiction or venue.

     Accordingly, it IS HEREBY ORDERED that Plaintiff's motion for

a temporary restraining order (Doc. 2) is DENIED.
                                             / 3^
     ORDER ENTERED at Augusta, Georgia, this /    day of November,

2018.




                               J.^^.RAN^L HALL, CHIEF /JUDGE
                               united/states district court
                               SOUTEeRN DISTRICT OF GEORGIA
